DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of copending Application No. 16/750,434 in view of Kakuda et al. (US PGPub. No. 2016/0293302). 
Both Instant Claim 1 and Claims 6 and 7 of the ‘434 application recite a ferrite composition comprising a main component and a sub-component with a composition that overlaps as outlined in the Examiner’s Table below.
Instant Claim 1 differs from Claims 6 and 7 of the ‘434 application in that Instant Claim 1 also recites wherein the sub-component includes 0 to 3.0 parts by weight of a Co compound in terms of Co3O4 and 0.1 to 3.0 parts by weight of a Bi compound in terms of Bi2O3 with respect to 100 parts by weight of the main component.  However, Kakuda teaches a similar ferrite composition as outlined in the Examiner’s Table below that includes an overlapping range of a Co compound in terms of Co3O4 and a Bi compound in terms of Bi2O3.  Although Kakuda teaches the silicon compound as a main component instead of a sub-component, such distinction appears to be arbitrary.  Furthermore, Kakuda teaches where the bismuth oxide and cobalt oxide are considered to 
Examiner’s Table:

Instant Application
(Claim 1)
‘434 Application
(Claims 6 & 7)
Kakuda 
(paragraph 0015)
Fe in terms of Fe2O3
10.0 to 38.0 mol%
10.0 to 50.0 mol%
23.0 to 47.0 mol%
Cu in terms of CuO
3.0 to 11.0 mol%
3.0 to 14.0 mol%
3.0 to 16.0 mol%
Zn in terms of ZnO
>39.0 to 80.0 mol%
10.0 to 80.0 mol%
4.0 to 39.0 mol%
Ni
Balance
Balance
Balance (after Si)
Si in terms of SiO2
10.0 to 23.0 wt. parts
3.0 to 25.0 wt. parts
1.5 to 13.0 mol%
Co in terms of Co3O4
0 to 3.0 wt. parts
--
0.1 to 8.0 wt. parts
Bi in terms of Bi2O3
0.1 to 3.0 wt. parts
--
0.25 to 5.00 wt. parts


This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kakuda et al. (US PGPub. No. 2016/0293302).
Claim 1: Kakuda teaches a ferrite composition that has a main component and a subcomponent (paragraph 0015).  The main component includes 23.0 to 47.0 mol% of Fe compound in terms of Fe2O3, 3.0 to 16.0 mol% of Cu compound in terms of CuO, 4.0 to 39.0 mol% of Zn compound in terms of ZnO, 1.5 to 13.0 mol% of Si compound in terms of SiO2, and the residue (i.e. balance) of Ni compound (paragraph 0015).  The subcomponent includes 0.1 to 8.0 parts by weight of Co compound in terms of Co3O4 and 0.25 to 5.00 parts by weight of Bi compound in terms of Bi2O3 with respect to 100 parts by weight of the main component (paragraph 0015).  Each of these ranges for the composition overlaps the claimed range or is very close, and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art, or are very close, a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  It is also noted that Kakuda teaches the silicon oxide to be a main component, instead of a sub-component; however, such distinction appears to be arbitrary.  Furthermore, Kakuda teaches where the bismuth oxide and cobalt oxide are considered to be sub-components (paragraph 0015), silicon oxide is mixed with these sub-components (paragraph 0057), and the powders of the main component and powders of the subcomponent may be mixed before calcination (paragraph 0055).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to consider the silicon oxide as a sub-component rather than a main component.  

Claim 2: Kakuda teaches where the subcomponent includes 0.1 to 8.0 parts by weight of Co compound in terms of Co3O4 (paragraph 0015), which overlaps the claimed range.  See MPEP § 2144.05.
Claims 3-4: Kakuda teaches that the ferrite composition includes a spinel ferrite phase (i.e. a main phase of spinel ferrite) and a Zn2SiO4 phase (i.e. a first sub-phase including a Zn2SiO4 phase) (paragraphs 0064-0065).  Furthermore, Kakuda teaches a substantially identical method of making the ferrite composition compared to the instantly claimed ferrite composition, as outlined in the Examiner’s Table of the Process below.  As such, the ferrite composition taught by Kakuda is considered to have the claimed grain boundary phase and second sub-phase of a SiO2 phase.
Examiner’s Table of the Process:

Instant Application
Kakuda
Mix raw material
Paragraph 0065
Paragraph 0055
Calcine the raw material mixture 
Paragraph 0065
Paragraph 0055
Pulverize calcined material
Paragraph 0070
Paragraph 0054
Average grain size of pulverized calcined material
0.1 to 1.0 µm (paragraph 0070)
0.1 to 1.0 µm (paragraph 0054)

Paragraph 0072
Paragraph 0060
Form a green body
Paragraph 0072
Paragraph 0060
Fire the green body
930°C or less (paragraph 0073); 2 h at 860-900°C (paragraph 0089)
Preferably 850-920°C for 1 to 6 hours (paragraph 0060) 


Claim 5: Kakuda teaches an electronic component made by laminating a coil conductor and a ceramic layer (i.e. a multilayer electronic component), where the ceramic layer is the ferrite composition (paragraph 0023).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikeda et al. (JP H02-137301A, machine translation attached) teaches a similar composition but with 0.5-20 wt% SiO2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784